Citation Nr: 0832066	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hyperthyroidism, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which granted service connection for 
hyperthyroidism, assigning a 10 percent disability rating; 
and for migraine headaches, assigning a noncompensable (zero 
percent) disability rating. 
The veteran has since moved from Missouri to South Carolina.

In November 2006, the Board remanded this case for additional 
evidentiary and procedural development.  As will be discussed 
below, this was accomplished.  
In May 2008, the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims.  
The veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.  

Additionally submitted evidence

In July 2008, the veteran submitted outpatient and private 
treatment records directly to then Board without waiver of 
review by the RO in support of claims for entitlement to 
service connection for ankle and knee problem.  Those records 
are not, however, "pertinent" to the increased rating 
claims which are being addressed in this decision, as they 
are duplicative of evidence already in the claims folder and 
have no bearing on the matter here under consideration, the 
present level of disability.  Thus, the claim need not be 
remanded for additional consideration by the RO.  See 38 
C.F.R. § 20.1304 (2007).

Issues not on appeal

Another issue which was originally on appeal, entitlement to 
service connection for left ankle strain, was granted by the 
RO in a November 2004 rating decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran did not appeal the rating assigned for the left ankle 
disability with in the prescribed period.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

In June 2008, the veteran wrote to the Board, somewhat 
vaguely referring to "additional claims on my ankle and 
knees."  In a deferred rating decision dated August 7, 2008, 
the AMC noted that the veteran's statement was interpreted as 
new claims for service connection for right knee and left 
ankle disabilities and an increased rating claim for her 
service-connected left ankle disability.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's hyperthyroidism is not manifested by 
tachycardia (more than 100 beats per minute), tremor, 
increased pulse pressure or blood pressure eye involvement, 
emotional instability, fatigability, muscular weakness, loss 
of weight, and sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.

2.  The evidence of record indicates that the veteran's 
headaches are not prostrating.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
hyperthyroidism have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7900 (2007).

2.  The criteria for an increased disability rating for 
service-connected headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a disability rating in excess of 10 percent 
for her service-connected hyperthyroidism and a compensable 
disability rating for her service-connected migraine 
headaches.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in November 2006.  In essence, the Board instructed 
the Agency of Original Jurisdiction (AOJ) to provide 
additional notice pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), ascertain whether the veteran had any recent 
medical treatment pertinent to her service-connected 
disabilities and then readjudicate the claims.  

The veteran was provided with Dingess notification via 
letters from the AMC dated January 19, 2007 and April 3, 2007 
in which she was asked to submit evidence or recent medical 
treatment for her service-connected claims.  Thereafter, the 
matter was readjudicated via the May 2008 SSOC.  

Accordingly, the Board's remand instructions were fully 
performed and a decision can be rendered at this time.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in a letter from the RO 
dated February 23, 2004, as well as additional letters from 
the AMC dated January 19, 2007 and April 3, 2007.  These 
letters advised the veteran of the provisions relating to the 
VCAA.  Specifically, the veteran was advised in the letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  She was also informed that VA would, on her 
behalf, make reasonable efforts to obtain relevant private 
medical records that the she identified.  Included with the 
February 2004 and January 2007 letters were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the letter asked that the veteran complete this release 
so that VA could obtain these records on her behalf.  All 
three letters also informed the veteran that for records she 
wished for VA to obtain on her behalf she must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Additionally the 
February 2004 and January 2007 letters specifically advised 
the veteran that in order to be assigned an increased 
disability rating the evidence must show that his condition 
had worsened.  See the February 23, 2004 letter at page 5 and 
the January 19, 2007 letter at page 4.  

In all three letters, the veteran was specifically notified 
to describe any additional evidence which she thought would 
support her claims.  "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  See the February 23, 2004 letter, page 4.  
This request complies with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b) in that 
the RO informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran was provided notice as to elements (4) and (5), 
degree of disability and effective date, in the January 2007 
and April 2007 letters.  In any event, because the veteran's 
claims are being denied, elements (4) and (5) are moot. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to her claims as 
contemplated in the recent Vazquez decision.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate her claims.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran has submitted argument which specifically referenced 
symptoms listed under the Diagnostic Codes utilized in rating 
her claims and made specific argument as to how her 
disabilities had increased in severity and the effect that 
increase had on the her employment and daily life.  See, 
e.g., her January 7, 2005 substantive appeal; see also the 
September 26, 2003 notice of disagreement.  It is therefore 
clear that the veteran was or should have been aware of the 
applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA outpatient records.  
The veteran has identified no other relevant medical 
treatment.  She was provided with a VA compensation and 
pension (C&P) examination in April 2003.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her claims.  She has not requested a personal 
hearing in this matter.

The Board will therefore proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected hyperthyroidism, currently evaluated as 10 
percent disabling.

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating
Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  
See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Diagnostic Code 7900 [hyperthyroidism] is deemed by the Board 
to be the most appropriate code, primarily because it 
pertains specifically to the disability at issue 
(hyperthyroidism) and also because it provides specific 
guidance as to how symptoms of this disability are to be 
evaluated.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code should be used.  

[A June 2004 outpatient clinic record indicates a diagnosis 
of "hypothyroidism", which is contemplated in Diagnostic 
Code 7903.  However, this diagnosis was never replicated in 
subsequent-dated VA outpatient records.  It thus appears that 
the reference to "hypothyroidism" was merely a 
transcription error.]
  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7900.

The Board additionally observes that the veteran does not 
evidence heart disease as the predominant finding or 
ophthalmopathy as the sole finding associated with her 
service-connected hyperthyroidism; accordingly, rating the 
veteran under Diagnostic Code 7008 for heart disease or under 
the codes pertinent to impairment of field vision, diplopia 
or impairment of central visual acuity is not appropriate.  
See 38 C.F.R. § 4.119, Diagnostic Code 7900, Notes 1 and 2.

Specific rating criteria

Under Diagnostic Code 7900, a 100 percent disability rating 
is assigned for hyperthyroidism with thyroid enlargement, 
tachycardia (more than 100 beats per minute), eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.

A 60 percent rating is assigned for hyperthyroidism with 
emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure.

A 30 percent rating is assigned for hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.

A 10 percent rating is assigned for hyperthyroidism with 
tachycardia, which may be intermittent, and tremor, or; 
continuous medication required for control.  

Analysis

Schedular rating

As discussed in the law and regulations section above, in 
order for a 30 percent rating to be awarded under Diagnostic 
Code 7900, the evidence must demonstrate hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.

The criteria are conjunctive, not disjunctive.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

The competent medical evidence of record indicates that the 
veteran's hyperthyroidism is currently manifested by slight 
bulging of the eyes, palpitations, temperature intolerance 
and an enlarged goiter.

There is no evidence of tachycardia.  Tachycardia is defined 
as "excessive rapidity in the action of the heart; the term 
is usually applied to a heart rate above 100 beats per minute 
in an adult."  See Dorland's Illustrated Medical Dictionary 
1784 (29th ed. 2000).  [This citation is provided purely for 
definitional purposes to aid in the Board's discussion. Cf. 
Kirwin v. Brown, 8 Vet. App. 148 (1995), Traut v. Brown, 
6 Vet. App. 181 (1994).]  During an April 2003 VA 
examination, the veteran's heart rate was 68 beats per 
minute.  Additional VA outpatient records evidence numerous 
heart rate readings, all well below 100 beats per minute, 
over the course of the appeal.  For this reason alone, a 30 
percent rating cannot be assigned.

There is no objective evidence of tremor, despite the 
veteran's assertions to the contrary.  See the October 2003 
notice of disagreement and her January 2005 substantive 
appeal.  Neurological examination was normal during the April 
2003 VA examination, and the examiner did not indicate the 
presence of tremors despite the veteran's reported history of 
same.  VA outpatient records are similarly negative for a 
tremor.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].

Additionally, the veteran's pulse and blood pressure has 
remained relatively stable throughout the course of the 
appellate period.  During the April 2003 VA examination the 
veteran's blood pressure was 118/73 in the left arm and 
117/72 in the right arm.  VA outpatient records indicated 
blood pressure readings of 139/68 (June 2004), 132/68 
(February 2005), 129/72 (April 2005), 126/89 (July 2005). 
131/76 (October 2005), 136/76 (January 2006), 114/70 (June 
2006) 116/76 (July 2006), 134/78 (August 2006), 139/83 
(October 2006), 129/76 (May 2007) and 134/81 (October 2007).  
None of the examining clinicians indicated that the veteran's 
blood pressure had increased due to her hyperthyroidism or 
indicated any concern over these readings.  The record is 
similarly negative for a finding of increased pulse pressure.

Based on this evidence, the veteran has not met the criteria 
for entitlement to a 
30 percent rating under Diagnostic Code 7900.

The veteran does also not meet the schedular criteria for 
even higher ratings.  
In addition to a lack of evidence of the symptoms discussed 
above, the evidence of record is negative for symptoms of 
emotional instability or fatigability due to her service-
connected hyperthyroidism.  A 60 percent rating is not 
warranted  Additionally, although thyroid enlargement was 
evidenced during the April 2003 VA examination, there was no 
evidence of eye involvement, muscular weakness, loss of 
weight, and sympathetic, cardiovascular or gastrointestinal 
symptoms to allow for assignment of a 100 percent rating.  

Accordingly, the currently-assigned 10 percent disability 
rating will be continued for the veteran's hyperthyroidism.



Fenderson considerations

This appeal arose from the initial assignment of a disability 
rating.  The veteran has been assigned a 10 percent 
disability rating effective from the day after her separation 
from service, July 16, 2003.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
thyroid disability has not changed appreciably since she 
filed her claim.  There appear to have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration, and the 
veteran has pointed to none.  

Based on the record, the Board finds that the 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, July 16, 2003.  Staged 
ratings are not appropriate.

The Board will address the matter of the veteran's potential 
entitlement to an extraschedular rating below.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected migraine headaches.

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings in general are detailed above and will not be 
repeated for the sake of brevity. 



Specific rating criteria

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A noncompensable evalution is assigned for migraine 
headaches with less frequent attacks.  

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson, supra, in which the 
Court quoted Diagnostic Code 8100 verbatim but did not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."

Analysis

Assignment of diagnostic code

Diagnostic Code 8100 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (migraine headaches) and also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 8100.

Schedular rating

Diagnostic Code 8100 evaluates headaches based on frequency 
and severity.  The Board will discuss each in turn.

In terms of the frequency of headaches, the veteran indicated 
to the April 2003 VA examiner that she experienced headaches 
two times per week which were relieved within two hours with 
medication.  She denied nausea at that time, but asserted 
that eye pain and photophobia was commonly present with her 
headaches.  The examiner diagnosed the veteran with 
migraines.

Subsequent VA outpatient records are completely negative for 
complaint or treatment of headaches.  See Forshey, supra.

Based on the above evidence, it appears that the veteran may 
have frequent headaches, occurring on a twice per week basis, 
although there is no recent evidence of this.  Frequent 
headaches alone, however, are not the criteria used to 
determine the veteran's rating under Diagnostic Code 8100.  
The headaches must also be prostrating in nature.  

After having carefully considered all of the evidence, the 
Board finds that prostrating attacks are not shown.  The 
veteran's own statements do not indicate that her headaches 
are prostrating.  She reports photophobia and eye pain due to 
her headaches, and she indicated to the April 2003 VA 
examiner that her headaches have caused her to miss work 
once.  However, the objective medical evidence (or more 
accurately, lack of objective medical evidence) indicates 
that the veteran's headaches are not prostrating.  The Board 
finds it particularly significant that the veteran has not 
sought regular VA outpatient treatment for her headaches 
despite seeking medical treatment for other unrelated medical 
conditions.  The Board further notes that the veteran has had 
no emergency room visits for migraine headaches.  Treatment 
of her headaches appears to be limited to use of prescription 
medication with relief in two hours. 

In short, the Board finds that the headache attacks are not 
of a prostrating nature (i.e. accompanied by "utter physical 
exhaustion or helplessness").  Although there can be no 
doubt that the headaches cause the veteran discomfort, they 
do not to appear to interfere significantly with her 
employment, and she has not contended otherwise.  See 
38 C.F.R. §§ 3.321(a), 4.1 (2007) [disability ratings are 
intended to represent the average impairment of earning 
capacity resulting from disability].  

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of an increased 
(compensable) rating for the veteran's service-connected 
migraine headaches.

Fenderson considerations

As alluded to above, in Fenderson, supra, the Court discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
migraine headaches have not changed appreciably since she 
filed her claim.  There appear to have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased (compensable) disability rating at 
any time during the period of time here under consideration, 
and the veteran has pointed to none.  

Based on the record, the Board finds that the noncompensable 
(zero percent) disability rating was properly assigned for 
the entire period from the date of service connection, July 
16, 2003.  Staged ratings are not appropriate.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that her service-connected thyroid 
disability or migraine headaches result in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2007) [extraschedular rating criteria].  The veteran stated 
during the April 2003 VA examination that her thyroid 
problems "have no effect on her job," and that she only 
missed work once due to a migraine headache.  There is no 
subsequent evidence which indicates otherwise.

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for her service-connected hyperthyroidism and 
migraine headaches.  The benefits sought on appeal are 
accordingly denied.  


ORDER

Entitlement to an increased disability rating for service-
connected hyperthyroidism is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected migraine headaches is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


